ANDREWS, Judge.
This is an appeal by the plaintiff, Jewell Calder Blue, from an order of the trial court modifying the alimony provisions of a final decree of divorce upon the petition of the defendant, Louis David Blue.
A final decree of divorce was granted plaintiff on May 22, 1961. The decree incorporated a property settlement agreement entered into by the parties dated April 3, 1959. The property settlement agreement provided for alimony to the plaintiff and support money for the two children born of the marriage and contained a provision to the effect that the combined allowances for alimony and child support to the wife and children should not exceed fifty per cent of the net base salary, after taxes, of the defendant. The agreement further provided that upon the net base salary of the defendant decreasing to an extent that the allowances to the wife and children amounted to more than fifty per cent of said base, the amount payable to her and the children would subject the allowance to an automatic readjustment.
The defendant, under the terms of the agreement and without court authority, readjusted the amount payable to his wife and children by decreasing the amount to reflect the provisions of the readjustment terms of the property settlement agreement. He later filed the petition for confirmation of the adjustment.
The trial judge found there was a decrease in the net base salary of the defendant and reduced the amount of the payments due the wife and children to reflect such amount in accordance with the terms of the agreement. The court declined to require payment of deficiencies from the time the defendant adjusted downward the amounts payable without order of the court.
A careful review of the record discloses that the trial judge had before him all the necessary facts on which to base his order and that amounts allowed plaintiff are in substantial compliance with the agreement between the parties. Blanton v. Blanton, 1944, 154 Fla. 750, 18 So.2d 902.
Affirmed.
SMITH, C. J., and ODOM, ARCHIE M., Associate Judge, concur.